NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ESTHER MEGAWATI,                                 No. 05-73410

               Petitioner,                       Agency No. A095-446-956

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Esther Megawati, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and

we deny the petition for review.

      Substantial evidence supports the agency’s determination that the harms

Megawati witnessed and her fear during the anti-Chinese riots and the November

1998 incident, even considered cumulatively, did not rise to the level of

persecution. See id. at 1059-60. Substantial evidence also supports the agency’s

finding that Megawati does not have a well-founded fear of future persecution

because, even as a member of a disfavored group, Megawati failed to demonstrate

the requisite individualized risk of persecution. See Lolong v. Gonzales, 484 F.3d

1173, 1180-81 (9th Cir. 2007) (en banc) (objective well-founded fear not

established because applicant made a general, undifferentiated claim). In addition,

the record does not compel the conclusion that Megawati established a pattern or

practice of persecution of Chinese Christians in Indonesia. See Wakkary, 558 F.3d

at 1060-62.

      Because Megawati failed to establish eligibility for asylum, it necessarily

follows that she cannot meet the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   05-73410